In a proceeding to vacate arbitration awards, the petitioner appeals from an order of the Supreme Court, Nassau County (Franco, J.), dated April 10, 2003, which denied the petition and granted the respondent’s cross petition to confirm the awards.
Ordered that the order is affirmed, with costs.
Nural Amin was involved in an accident while operating a vehicle which Nural Zahangir rented from the petitioner, Avis Rent-A-Car System, Inc. (hereinafter Avis). Zahangir had an insurance policy from GE Auto and Home Assurance (hereinafter GE). After paying no-fault benefits to the occupants of the rented vehicle, Avis submitted claims for contribution from GE to compulsory arbitration, which were denied. Thereafter, Avis brought this proceeding to vacate the arbitration awards.
Avis’ petition was properly denied. As between a no-fault insurer of a rental vehicle and a no-fault insurer of a nondriver renter, the no-fault insurer of the rental vehicle is the primary source of no-fault benefits (see Matter of Sea Ins. Co. [Northbrook Prop. & Cas. Ins. Co.], 166 AD2d 327 [1990]).
Avis’ remaining contention is unpreserved for appellate review. Krausman, J.P., Adams, Cozier and Rivera, JJ., concur.